Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered November 12, 2009, which, in an action for personal injuries sustained when a bus in which plaintiffs were passengers was involved in a collision with a truck rented by de*643fendant Cancel from defendant U-Haul Co. of Arizona (U-Haul), denied U-Haul’s motion to dismiss the complaint, unanimously affirmed, without costs.
The motion was properly denied because while the Federal Transportation Equity Act of 2005 (49 USC § 30106) (Graves Amendment) bars negligence claims against car-rental companies based solely on a theory of vicarious liability (see Hernandez v Sanchez, 40 AD3d 446, 447 [2007]), here, the complaint alleges, inter alia, negligent maintenance of U-Haul’s truck. Such claim is not barred by the Graves Amendment since the statute does not absolve leasing companies of their own negligence (see Novovic v Greyhound Lines, Inc., 2008 WL 5000228, *3, 2008 US Dist LEXIS 94176, *7-9 [ED NY 2008]).
We have considered U-Haul’s remaining arguments and find them unavailing. Concur—Tom, J.P., Mazzarelli, Sweeny, Freedman and Abdus-Salaam, JJ.